Citation Nr: 1728598	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  He died in August 2007.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was remanded in March 2016.  It is now ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in June 2007, at the age of 62.  The death certificate recorded his immediate cause of death as end stage metastatic gastric cancer.  Chronic renal insufficiency was listed as another significant condition contributing to death, but not resulting in the underlying cause.

2.  At the time of the Veteran's death, service connection was in effect for PTSD, rated as 70 percent disabling; right knee instability, rated 20 percent disabling; right knee arthritis, rated 10 percent disabling; and a scalp scar, rated as noncompensable (zero percent).
 
3.  The Veteran served on the ground in Vietnam and it is presumed that he was exposed to herbicide agents.

4.  The competent and probative evidence of record preponderates against a finding that the Veteran died from a disease or injury incurred in or aggravated by military service, to include any exposure to herbicide agents.

CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of the available service treatment records and VA treatment records.

Records from the Social Security Administration (SSA) were requested, but in an April 2016 reply the SSA indicated that the medical records had been destroyed.  Pursuant to the Board's March 2016 remand, the appellant was provided with VA Form 21-4142, Authorization to Disclose Information and VA-Form 21-4142a, General Release for Medical Provider Information, so that VA could request and obtain private treatment records from Metropolitan Hospital and Hospice in support of the appellant's claim.  However, she failed to respond to the March 2016 request.  The appellant has not identified any other evidence that has not otherwise been obtained.

Next, a relevant a VA opinion was obtained in October 2016.  The Board finds that the opinion shows that the VA examiner considered the evidence of record, the Veteran's reported history, and appellant's contentions, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Service Connection for the Cause of the Veteran's Death

The appellant has asserted that the Veteran's death was related to his in-service herbicide exposure.  Specifically, she asserts that he had diabetes, lung cancer, and metastatic gastric cancer secondary to his in-service herbicide exposure which caused or contributed to his death.  Alternatively, she has suggested that his service-connected psychiatric disorder contributed to his death.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2016). 

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312 (c)(4).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as a malignant tumor and diabetes mellitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  However, although type II diabetes mellitus and lung cancer are presumptive conditions under 38 C.F.R. § 3.309(e), as the appellant is aware, gastric cancer and renal insufficiency, are not diseases presumptively related to herbicide agent exposure under 38 C.F.R. § 3.309 (e) (2016); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010). 

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his metastatic gastric cancer or renal insufficiency to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for the metastatic gastric cancer and renal insufficiency.

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's service, and the many delays in the full adjudication of this case.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Veteran passed away in June 2007.  His death certificate identifies his immediate cause of his death as end stage metastatic gastric cancer.  Chronic renal insufficiency was listed as another significant condition contributing to death, but not resulting in the underlying cause.

At the time of his death, the Veteran was service connected for PTSD, rated as 70 percent disabling; right knee instability, rated 20 percent disabling; right knee arthritis, rated 10 percent disabling; and a minute scalp scar, rated as noncompensable (zero percent).

As previously stated, the appellant's main contention is that the Veteran had diabetes, lung cancer, and metastatic gastric cancer secondary to his in-service herbicide agent exposure which caused or contributed to his death.  In this regard, exposure to herbicides during service in the Republic of Vietnam has been conceded.  Alternatively, she contends that his service-connected psychiatric disorder contributed to his death.  However, the record does not raise the possibility that the Veteran's service connected disabilities caused his death and there is no evidence that these conditions caused his death.

After reviewing the evidence of record, the Board determines that service connection for the cause of the Veteran's death is still not warranted.

In this regard, the service treatment records are void of findings, complaints of any gastrointestinal or renal conditions, type II diabetes mellitus, or lung cancer.

Post-service, VA treatment records indicate a history of gastric carcinoma since November/December 2004.  Records dated in June 2007 include diagnoses of renal insufficiency, abscess in gallbladder fossa, abdominal pain, and metastatic adenocarcinoma.  These records reflect a history of stage II gastric adenocarcinoma status post subtotal gastrectomy since March 2005.  However, these records do not indicate treatment or diagnoses of diabetes mellitus or lung cancer.

Pursuant to the Board's March 2016 remand, in October 2016 VA medical opinions responsive to the remand directives were obtained after a thorough review of the claims file.

With regard to whether it is at least as likely as not that the Veteran's metastatic gastric cancer, or the cancer from which it is metastasized, was incurred in service, manifested within one year of his discharge from service, or was etiologically related to active service, the examiner opined that according to medical literature, early gastric cancer is defined as invasive gastric cancer that invades no more deeply than the submucosa, irrespective of lymph node metastasis and cited a study that states that 63 percent of patients with early gastric cancer will progress to advanced stage disease within five years.  The examiner stated that the Veteran died of metastatic gastric carcinoma and opined that if we assume that the Veteran did have gastric cancer at the time of separation or within one year of his discharge from service, then it is more likely than not that his disease would have progressed to advanced stage disease within five years.  This did not happen, as separation occurred over 30 years before the condition was diagnosed.  Therefore, it is less likely than not that the Veteran's metastatic gastric cancer or the cancer from which it metastasized, was incurred in service, manifested within one year of his discharge from service, or was otherwise etiologically related to active service.

With regard to whether it is at least as likely as not that the Veteran's chronic renal insufficiency contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death, the examiner further opined that according to the death certificate, a significant condition contributing to death was chronic renal insufficiency.  Therefore, it is at least as likely as not that the Veteran's chronic renal insufficiency contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

With regard to whether it is at least as likely as not that the Veteran's chronic renal insufficiency was incurred in service or was etiologically related to active service, the examiner opined that there is no evidence that the Veteran had renal insufficiency during service or for many years thereafter.  This Veteran's renal insufficiency began abruptly, and stopped worsening after treatment for urinary outflow obstruction with stenting.  The renal insufficiency was thus caused by outflow obstruction.  This outflow obstruction more likely than not a complication of his metastatic gastric cancer.  Since the Veteran's metastatic gastric cancer was less likely than not incurred in service or was otherwise etiologically related to active service, it is less likely than not that the Veteran's chronic renal insufficiency was incurred in service or was otherwise etiologically related to active service.

With regard to whether a confirmed diagnosis of diabetes caused or aggravated the Veteran's chronic renal insufficiency, the examiner stated that based on the available clinical evidence, the Veteran did not meet the World Health Organization criteria for the diagnosis of diabetes, and there is and was no diagnosis of diabetes.  Therefore, as a diagnosis of diabetes was not confirmed by the evidence obtained on remand, it is less likely than not that the Veteran's chronic renal insufficiency was caused by or aggravated by diabetes or elevated glucose levels.
With regard to the appellant's contention that the Veteran had been chronically ill for a long time, that he had diabetes secondary to his herbicide agent exposure and lung cancer, and that his death was related to his in-service exposure to herbicide agents, the examiner stated that the Veteran was chronically ill at the time of his death, but the evidence does not support a diagnosis of diabetes.  Accordingly, he did not have diabetes secondary to his herbicide exposure.  With regard to lung cancer, the examiner opined that given the CT appearance as late as June 2007, there was no indication for lung biopsy and no biopsy was performed.  The examiner concluded that there was no indication that the Veteran was diagnosed with lung cancer while living, and lung cancer was not a diagnosis identified on his Death Certificate.  Accordingly, the Veteran was not diagnosed with lung cancer.  The examiner opined that it is also less likely than not that his metastatic gastric cancer originated in his lungs, since no primary mass was identified on the June 2007 chest CT.

On these bases, the examiner opined that the Veteran's death is less likely than not
(less than 50 percent probability) related to his in-service exposure to herbicide agents.

After considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted on any basis.  As noted above, the Board observes that there is no indication of gastric cancer or renal insufficiency manifested in service or for many years thereafter.  There is also no indication that any of the Veteran's service-connected disabilities, to specifically include his psychiatric disorder, were the immediate or underlying cause of death, or were etiologically related to the Veteran's death.

The Board finds the VA examination describe above provide highly probative evidence against this claim.  Insomuch as the appellant has attempted to establish a nexus between the Veteran's cause of death and his service through her own lay assertions, the Board finds that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In this regard, in a May 2010 statement the appellant disputed the cause of death listed on the death certificate and stated, "The physician signing the death certificate from the hospice company, most likely did not know his true diagnosis and just wrote whatever."  However, the appellant has not provided any evidence in support of her bare suggestion that the physician who signed the death certificate was otherwise unqualified to do so.  Moreover, the appellant does not have the medical training and expertise required to determine the cause of death in this case or provide a complex medical opinion as to the primary and any contributing causes of the Veteran's death.  See Jandreau, supra.

The appellant also suggested that the Veteran had depression which "slowly killed him," but there is no evidence of record that suggests that any psychiatric disorder contributed to the Veteran's cause of death.  There is simply no indication in the medical evidence of record that any of the Veteran's service-connected disabilities, including his service-connected psychiatric disorder, caused or contributed substantially or materially to cause the Veteran's death, the Board finds that this assertion is not supported by the record.  None of the Veteran's service-connected disabilities was listed on the Certificate of Death and the Veteran died from metastatic gastric cancer.  The primary cause of death was, by its nature, so overwhelming that eventual death was anticipated irrespective of coexisting conditions.  Although the Veteran's PTSD was rated as 70 percent disabling at the time of the Veteran's death, the evidence of record does not indicate that his service-connected disabilities, including his psychiatric disorder, were of such severity as to have a material influence in accelerating death.  There is simply no competent evidence establishing any connection between the Veteran's service-connected disabilities and the metastatic gastric cancer or otherwise to death and the appellant's general assertions are insufficient to establish such a nexus.

In addition, none of the evidence of record supports a finding that exposure to herbicide agents during service caused the Veteran's death.  While we may never know what caused the Veteran's fatal cancer, it cannot be said that it is a least as likely as not that this problem was caused by service.  There is significant evidence against this claim, including, but not limited to, the service and post-service treatment records and October 2016 VA examiner's opinion.  As such, the evidence is against a finding (it is less likely than not) that the Veteran's gastric cancer and renal insufficiency, were caused by exposure to herbicide agent exposure in service.  Moreover, while the appellant also contends that the Veteran had diabetes and lung cancer related to herbicide agent exposure, which also caused or contributed to his death, the October 2016 VA examiner explained that the medical evidence did not support diagnoses of diabetes or lung cancer prior to the Veteran's death. 

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's metastatic gastric cancer (and renal insufficiency) and his period of active service, to include exposure to herbicide agents.  Coupled with the lack of an in-service diagnosis, the lack of a diagnosis within the first post-service year or evidence of continuity of symptomatology from service discharge, the probative evidence of record does not show that metastatic gastric cancer or renal insufficiency was incurred in or aggravated by service, to include as the result of herbicide agent exposure or that service-connected disabilities caused or contributed substantially or materially the non-service connected conditions that caused the Veteran's death.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.



ORDER

Service connection for the cause of the Veteran's death, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


